                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                   (at Ashland)

 EDWARD BRIGHT,                                )
                                               )
        Petitioner,                            )      Civil Action No. 0: 19-089-DCR
                                               )
 v.                                            )
                                               )
 J.C. STREEVAL, Warden,                        )        MEMORANDUM ORDER
                                               )
        Respondent.                            )

                                    *** *** *** ***

       Federal inmate Edward Bright has filed a habeas petition pursuant to 28 U.S.C. §

2241 in which he seeks to challenge the imposition of disciplinary sanctions. [Record No.

1] The Court conducted the initial screening required by 28 U.S.C. § 2243 and concluded

that Bright’s petition warranted a response. The Court then sent a copy of Bright’s petition

to the respondent and directed that he file a response within 60 days. [Record No. 4]

       The United States, on behalf of Respondent, has filed a response to Bright’s petition,

stating that it has expunged the relevant disciplinary findings from Bright’s record, restored

his lost good conduct time, and updated his sentence computation to reflect the restoration

of that time. [Record No. 10] Given the Respondent’s representations to the Court which

it supports with documentary evidence [Record No. 10-1], Bright’s petition is now moot.

See, e.g., Adames v. Quintana, No. 5:11-cv-424-KSF, 2013 WL 182733, at *2 (E.D. Ky.

Jan. 17, 2013) (explaining that no controversy remained because the petitioner’s




                                             -1-
disciplinary conviction was expunged from his record and his good conduct time was

restored). Accordingly, it is hereby

      ORDERED as follows:

1.    Bright’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [Record

No. 1] is DENIED as moot.

2.    This matter is STRICKEN from the docket.

3.    The Court will enter a corresponding Judgment.

      Dated: November 21, 2019.




                                          -2-
